EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Claims
Claims 1-20 are allowed.
Rejoinder
Claim 11 is allowable. Claim 16, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 31 January 2020, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Applicant’s arguments filed 30 April 2021 regarding Walters; Daniel A. et al. US 20120178985 A1) in view of Shifflette; J. Michael (US 20110040140 A1), Stevens; John H. et al. (US 5868702 A), Stevens ‘591, John H. et al. (US 20010044591 A1) and Kesten; Randy J. et al. (US 7329236 B2) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Shifflette, the closest art of record, lacks a catheter and instead describes a cable with flexible sections (¶ [0091], flexible segments 234). Shifflette describes a lumen or hollow space inside the guidewire. (¶ [0089], in some additional embodiments, stiff segments 230 are hollow; ¶ [0091], segments 234 are configured as coils, which are preferably, but not necessarily, hollow). However, Shifflette does not teach or suggest that this lumen can accommodate an internal cable, as would be required to use it as a catheter. 

Also of record, Stevens ‘591 was cited as teaching a catheter body including a relatively hard section having a hardness greater than 40 D adjacent to a relatively softer section having a hardness less than 40 D (¶ [0197], soft tip 338 will be a low durometer polymer such as polyurethane or Pebax, with a durometer in the range of 65 Shore A to 35 Shore D). However, Stevens ‘591 does not arrange the softer section in the middle of the catheter and instead locates it at a distal tip of the catheter (¶ [0197], soft tip 338). 

Not cited in a previous action, Brustad; John R. et al. (US 20140207115 A1) discloses a catheter body (¶ [0009], vascular embolectomy/thrombectomy catheters, and central venous catheters; ¶ [0029], tubing 10);
the catheter body having sections of reduced and increased stiffness (¶ [0009], the ring-shaped elements may vary in diameter and/or composition in different portions or sections of the tubular structure; ¶ [0030], tubing 10 may have variable characteristics along the length … different flexural modulus). 
However, Brustad does not explicitly disclose an increased stiffness section disposed distally to a reduced stiffness section, or a relatively softer middle section having a hardness less than 40 D. At most, Brustad shows tubing comprising two regions of different flexibility or diameter (¶ [0043], FIG. 7, alternating ring-shaped elements 32 that are shaped to provide a preferred bending bias 36; ¶ [0044], FIG. 12, a length of tubing 40 is shown having a first diameter 42 and at least a second diameter 44). 

The following newly cited references lack a catheter having a relatively softer middle section. Instead, these references describe catheters having a stiffness gradient that decreases from a rigid proximal end to a softer distal end. 
Poole, Matthew S.  et al. (US 20040225278 A1)
Itou; Takenari et al. (US 20070149927 A1)
Jacobs; James M. et al. (US 20070270779 A1)
Takagi; Ayumu et al. (US 20100030165 A1)
Tanaka; Hayao et al. (US 20110270229 A1)
Mustapha; Jihad (US 20100100055 A1)
Sheps; Tal et al. (US 20140309661 A1)
The following newly cited references also fail to teach or suggest all limitations of the amended claims. 
Rourke, Jonathan M. et al. (US 20050070998 A1) discloses a catheter (¶ [0111], catheter shaft 100 (FIG. 4)), and
a structure relatively hard sections adjacent to a relatively softer middle section (¶ [0108], each of the straightening rods 180 comprises a "5-zone bar" … a central region (or hinge) S1 having a selected degree of flexibility; extension segments (or arms) S2 having a lower degree of flexibility than central region S1).
However, Rourke lacks a catheter having sections with varied stiffness, and at most describes a stiffening rod configured to operate with a catheter (¶ [0101], working lumens 170 are intended to selectively receive straightening rods … the straightening rod 180; ¶ [0118], preferably, there are no straightening rods 180 disposed in the working lumens 170 of treatment section 120 while annuloplasty device 90 is being advanced to the therapy site). Additionally, Rourke does not couple any pump or impeller to the distal end of straightening rods 180, and instead uses them by removably inserting them into the catheter (¶ [0122], next, one or more straightening rods 180 is advanced into the working lumens 170 of carrier 145).

Gunday; Erhan H. et al. (US 20120226103 A1) discloses a steerable catheter (¶ [0048], [0051], FIGS. 1 and 2, catheter body 12), comprising relatively hard sections adjacent to a relatively softer middle section (¶ [0060], FIG. 3B, the coils in the center section 41 of the coil spring are expanded to make them more bendable when pressure and or vacuum are applied to the steering lumens 15, 17, 18. The coils at the distal 40 and proximal sections 42 of the coil spring 33 are not expanded, making them more resistant to bending).  
However, Gunday does not couple an impeller assembly to the distal tip of the catheter and instead configures the catheter as a self-contained steerable catheter that delivers an imaging device (¶ [0018], an imaging device used to help steer the catheter, such as an image fiber or image sensor; ¶ [0055] The inner lumen 14 may be used to deploy various instruments … such as an imaging device). Gunday does not configure the reduced stiffness section to contact an aortic wall, and instead configures it to be inflated with fluid when navigating through a vessel (¶ [0057], while any one or more of these steering lumens 15, 16, 17, 18 can be filled with pressured air in various amounts, the opposite steering lumen(s) 15, 16, 17, 18 may be deflated with vacuum to facilitate the bending of the distal tip 11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781